Title: From Benjamin Franklin to Robert Montgomery, 26 November 1779
From: Franklin, Benjamin
To: Montgomery, Robert


Sir
Passy, Nov. 26. 1779.
I am glad to learn by yours of the 3d. Instant, that you are at length quieted in your situation at Allicant by the favour of his Catholic Majesty. I hope nothing will happen hereafter, neither on your part nor any other; that may give occasion to disturb you afresh and interrupt your Business.
It is long since we have had any authentic News from america, We know nothing yet of the Situation of Count d’Estaing, since the middle of September, when it is said he was left off North Carolina, steering Northward. With good Wishes for your Prosperity, I have the honour to be Sir &c.
Mr. Rob. Montgomery, Merht. at Alicant.
